Citation Nr: 1814121	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability leading to heart bypass surgery.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for right lower extremity peripheral vascular disease.

4.  Entitlement to service connection for left lower extremity peripheral vascular disease

5.  Entitlement to service connection for right upper extremity neuropathy

6.  Entitlement to service connection for left upper extremity neuropathy.

7.  Entitlement to service connection for right lower extremity neuropathy.

8.  Entitlement to service connection for left lower extremity neuropathy.

9.  Entitlement to service connection for bilateral eye condition.

10.  Entitlement to service connection for toe amputation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1966 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In August 2015, the Veteran and his spouse presented testimony at a hearing before a Veterans Law Judge other than the undersigned; a transcript of the hearing is associated with the record.  As this appeal is currently being dismissed for lack of jurisdiction due to the death of the Veteran, the case has been reassigned to the undersigned Veterans Law Judge for the limited purpose of issuing this dismissal.

This case was previously before the Board in January 2016.  In January 2016, the Board reopened the claims of service connection for diabetes, upper extremity neuropathy, lower extremity neuropathy, bilateral eye condition, toe amputation, a cardiovascular disability, hearing loss and posttraumatic stress disorder (PTSD), and remanded these claims on the merits for further development.  In January 2016, the Board also remanded the claims of entitlement to service connection for right and left lower extremity peripheral vascular disease for further development and granted entitlement to service connection for tinnitus.  

Thereafter, a September 2017 rating decision granted service connection for persistent depressive disorder with anxious distress, claimed as PTSD, and service connection for bilateral hearing loss.  The Veteran did not appeal the evaluations or effective dates of service connection assigned for these disabilities.  Accordingly, these issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

In a February 6, 2018 response to a VA inquiry to the Social Security Administration, VA received confirmation the Veteran died in November 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (West 2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to service connection for a cardiovascular disability leading to heart bypass surgery is dismissed.

The appeal for entitlement to service connection for diabetes is dismissed.

The appeal for entitlement to service connection for right lower extremity peripheral vascular disease is dismissed.

The appeal for entitlement to service connection for left lower extremity peripheral vascular disease is dismissed.

The appeal for entitlement to service connection for right upper extremity neuropathy is dismissed.

The appeal for entitlement to service connection for left upper extremity neuropathy is dismissed.

The appeal for entitlement to service connection for right lower extremity neuropathy is dismissed.

The appeal for entitlement to service connection for left lower extremity neuropathy is dismissed.

The appeal for entitlement to service connection for bilateral eye condition is dismissed.

The appeal for entitlement to service connection for toe amputation is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


